FIRST AMENDMENT TO STEVIA FIRST CORP 2012 STOCK INCENTIVE PLAN

 

THIS FIRST AMENDMENT (“First Amendment”) effective as of April 11, 2013, hereby
amends the STEVIA FIRST CORP. 2012 STOCK INCENTIVE PLAN (the “Plan”) approved by
the directors and shareholders of Stevia First Corp. on the 3rd day of February
2012.

 

WHEREAS, this First Amendment was approved by a majority of the shareholders who
submitted votes at the Stevia First Corp. annual shareholders meeting on April
11, 2013, and approved by the board of directors of Stevia First Corp. on
February 7. 2013.

 

NOW THEREFORE, the Plan is amended as follows:

 

1.Section 3(a) of the Plan is hereby replaced in its entirety by the following:

 

(a) Subject to the provisions of Section 10, below, the maximum aggregate number
of Shares which may be issued pursuant to all Awards (including Incentive Stock
Options) is ten million (10,000,000) Shares. The Shares to be issued pursuant to
Awards may be authorized, but unissued, or reacquired Common Stock.

 

2.The first sentence of Section 6 (g) of the Plan is hereby replaced in its
entirety by the following:

 

Following the date that the exemption from application of Section 162(m) of the
Code described in Section 18 (or any exemption having similar effect) ceases to
apply to Awards, the maximum number of Shares with respect to which Options and
SARs may be granted to any Grantee in any fiscal year of the Company shall be
one million (1,000,000) Shares.

 

3.All capitalized terms not defined herein have the same meaning as in the Plan.

 

4.Any and all provisions of the Plan not expressly modified herby shall remain
in full force and effect.

 

IN WITNESS OF THE FOREGOING, the undersigned hereby certifies this First
Amendments effective as of the date first written above.

 

 



  By: /s/ Richard McKilligan   Name: Richard McKilligan   Title: Secretary



 



 

 

